Opinion by
Porter, J.,
And now, October 13, 1919, an agreement having been filed by all the parties, to the above-mentioned appeals that the decision in the appeal, No. 87, April Term, 1919, Borough of Greensburg et al. v. Public Service Commission, shall be decisive of all the said appeals, and the determination of the Public Service Commission in said appeal of the Borough of Greensburg having been affirmed, the following order will be entered in each of the above-mentioned appeals:
The determination of the Public Service Commission is affirmed and the appeal dismissed; the costs to be paid by the appellants.